Name: Council Directive 91/466/EEC of 22 July 1991 amending Directive 85/350/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland)
 Type: Directive
 Subject Matter: economic policy;  regions and regional policy;  regions of EU Member States;  cooperation policy
 Date Published: 1991-09-07

 Avis juridique important|31991L0466Council Directive 91/466/EEC of 22 July 1991 amending Directive 85/350/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland) Official Journal L 251 , 07/09/1991 P. 0010 - 0084COUNCIL DIRECTIVE of 22 July 1991 amending Directive 85/350/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland) (91/466/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill-farming and farming in certain less-favoured areas(1), as last amended by Regulation (EEC) N ° 797/85(2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission(3), Having regard to the opinion of the European Parliament(4), Whereas Directive 85/350/EEC(5) sets out the areas of Ireland which are included in the Community list of less-favoured farming areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the Irish Government has requested, pursuant to Article 2 (2) of Directive 75/268/EEC, that the Community list of farming areas listed in the Annex to Directive 85/350/EEC be amended in accordance with the Annexes I and II to this Directive; Whereas the new areas to be included in the list are in line with the criteria and figures used in Directive 85/350/EEC for determining the areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the existence of unfavourable natural production conditions (island position, excessive ambient salinity, violent winds, low soil potential and poor soil water movement) and the handicaps arising from constraints imposed by measures for the protection of the countryside constituted criteria for the definition of the areas affected by specific handicaps which are to be treated as less-favoured areas, as referred to in Article 3 (5) of Directive 75/268/EEC; whereas moreover, the total extent of these areas is no more than 0,3 % of the area of the Member State concerned, HAS ADOPTED THIS DIRECTIVE: Article 1 The list of less-favoured areas of Ireland as set out in the Annex to Directive 85/350/EEC is hereby amended in accordance with the lists set out in Annexes I and II to this Directive. Article 2 This Directive is addressed to Ireland. Done at Brussels, 22 July 1991. For the CouncilThe PresidentP. DANKERT (1)OJ N ° L 128, 19. 5. 1975, p. 1. (2)OJ N ° L 93, 30. 3. 1985, p. 1. (3)OJ N ° C 176, 8. 7. 1991, p. 69. (4)Opinion delivered on 12 July 1991 (not yet published in the Official Journal). (5)OJ N ° L 187, 19. 7. 1985, p. 1. ANNEX I LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC >TABLE> ANNEX II LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC >TABLE>